Order of business
The final draft agenda for this part-session, as laid down by the Conference of Presidents at its meeting of Thursday 3 June 2008 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been requested to this draft.
Monday/Tuesday/Wednesday: No change.
Thursday: The Socialist Group in the European Parliament has requested that the first sub-item of the debate on human rights in the afternoon, 'Allegation of mass graves in Indian-administered Kashmir', be deleted from the agenda.
The Chair of the PSE Group, Mr Schulz, has the floor to explain the request.
Mr President, I had already tried at the Conference of Presidents to convince the chairs of the groups that this agenda item is totally inappropriate at this particular time. It is based on mere supposition by Amnesty International. According to Amnesty International itself, there is a suspicion, but no tangible proof of the existence of these mass graves as yet.
The Chair of the Subcommittee on Human Rights, Mrs Flautre, responded to this very intelligently. She invited representatives of Amnesty International to visit the committee on 16 July to substantiate and define the accusations. Therefore we believe that it makes a lot of sense to wait until this hearing has taken place before we decide what to do about this agenda item.
In addition, I should like to point out that this is not just any old region but a part of the world in which the European Parliament too, as an international political entity, must proceed with scrupulous care, and not make decisions based on assumptions that could perhaps trigger the opposite of what we intend, which is to achieve more stability in the region.
Therefore, we request that this item be removed from the agenda.
on behalf of the Verts/ALE Group. - Mr President, in the debate that we are going to have - I hope - we will be asking for an independent inquiry into the mass graves, for those sites to be protected and for an end to the harassment of the people carrying out this inquiry. I think there is absolutely no contradiction between this request for an urgent debate on the issue and the hearing that Mrs Flautre is organising for 16 July.
(DE) Mr President, how can a roll-call vote be requested on a motion I have tabled, when I have only just tabled the motion?
Mr Schulz, when you are planning something, word gets around fast, so I assume that everyone got to know about it quickly. However, I believe that, if the motion is before me, I must hold a vote on it.
(DE) Mr President, based on the Rules of Procedure, I think that is impossible. My group decided, about 25 minutes ago, to assign me the task of tabling the motion. Therefore, I think it is utterly impossible for a request for a roll-call vote on the motion I have only just tabled to have been submitted in the meantime. If it has been submitted, then it was not submitted within the deadline, and it is within your discretion to reject it.
Mr Schulz, I have been informed that this motion was tabled an hour earlier, from which I conclude that it was done as a preventive measure. That is my hunch, anyway, Mr Schulz. Why is it such a problem? You have your conviction, others have theirs. Let us all have our own convictions. According to my information, an hour ago - on time, in other words - a proper request was made for a roll-call vote, should it come to a decision.
(Heckling)
You can each decide whether to bring your documents or not - it is up to the individual to choose.
(DE) Mr President, I request that the sitting be adjourned for two minutes until all the Members have obtained their voting cards.
We shall have a short break so that everyone can get a card.
(The sitting was adjourned for a few minutes)
(Parliament rejected the motion by roll-call vote)
(DE) Mr President, you mentioned first that it is very pleasing that Minister Jean-Pierre Jouyet is present - as indeed it is. Will you be calling on future presidencies to follow Mr Jouyet's example and attend Parliament from the Monday?
(EL) Mr President, a very brief comment about our programme for Thursday: the French President, Mr Sarkozy, is coming here to present the issue of Europe's future, in view of a very serious crisis in Europe.
The Socialist Group in the European Parliament, as far as I know, has only 18 minutes to speak. I imagine the President will be given only a very few minutes, and the other speakers even less.
The European Parliament is the place par excellence where MEPs should speak and national leaders should hear them. With the time allocation as it stands, I think we have lost a very important opportunity in this discussion.
Mr Lambrinidis, there is a proper procedure for distributing the Minutes. It is no different on a Thursday from any other day, and it is your group's task to allocate the group's speaking time as it sees fit. Everything else is done according to the d'Hondt system, and nothing out of the ordinary is planned for Thursday.